         Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
JEFFREY ISAACS,                           )
                                          )
            Plaintiff,                    )                Civil Action No.
                                          )                17-11221-FDS
            v.                            )
                                          )
UNITED STATES DEPARTMENT                  )
OF EDUCATION,                             )
                                          )
            Defendant.                    )
__________________________________________)

                     MEMORANDUM AND ORDER
    ON MOTION TO AFFIRM AND MOTION TO REVERSE AGENCY DECISION

SAYLOR, J.

       This matter arises out of a long-standing dispute between a former medical resident and a

medical school. Plaintiff Jeffrey Isaacs has brought suit against the Department of Education

(“DOE”), alleging, among other things, that a decision by the Office of Federal Student Aid

(“FSA”) to deny his appeal to discharge more than $200,000 in student loan debt was an

“arbitrary and capricious” agency action in violation of the Administrative Procedure Act

(“APA”), 5 U.S.C. § 706(2)(A).

       Isaacs has moved to reverse the agency’s decision to deny his applications for false

certification (disqualifying status) loan discharges. Defendant has opposed that motion, and

moved to affirm. For the reasons stated below, the Court finds that the agency’s decision was

not arbitrary and capricious. The motion to reverse will therefore be denied and the motion to

affirm will be granted.
            Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 2 of 16




I.      Background

        A.      Factual Background

        The allegations in the amended complaint and public record are set out in the Court’s

Memorandum and Order dated March 12, 2018. Familiarity with that opinion is assumed. The

factual background relevant to the motions to reverse and affirm is set forth below.

                1.       Isaacs’s Educational and Professional History

        Dr. Jeffrey Isaacs is a resident of Pennsylvania. (Am. Compl. ¶ 14). In 1997, while he

was an undergraduate at Dartmouth College, he suffered a head injury because of an incident

with an intoxicated student. (Id. ¶ 18). According to Isaacs, the head injury caused long-lasting

effects, including “post-concussion syndrome,” and hindered his ability to finish his pre-med

course requirements. (Id.). He dropped several difficult classes and ultimately obtained a degree

in computer science. (Id.). He went on to attend the Wharton School at the University of

Pennsylvania and received a Masters in Business Administration there. (Id. ¶¶ 14, 19). By 2005,

he had completed the pre-med course requirements that he did not finish at Dartmouth. (Id. ¶

19).

        In 2005, Isaacs enrolled at the Keck School of Medicine at the University of Southern

California. (Id. ¶ 20). However, during his first year, there was an allegation of

unprofessionalism brought by one of his classmates. (Id.). 1 Keck suspended him in February

2006, and ultimately expelled him. See In re: Jeffrey D. Isaacs, M.D., N.H. Bd. of Med., Docket

No. 13-07, (Mar. 11, 2014) (AR 22-30). He subsequently sued Keck.

        Ultimately, Isaacs and Heck reached two settlements. (Am. Compl. ¶ 21; AR 380-99).

The first settlement, which was agreed to in September 2007, provided that “USC will not


        1
         Isaacs was accused of harassment. See Isaacs v. Dartmouth-Hitchcock Med. Ctr., 2014 WL 1572559, at
*2 (D.N.H. Apr. 18, 2014).

                                                     2
         Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 3 of 16




release or disclose Isaacs’ disciplinary records to any third party, including but not limited to

other educational institutions and/or potential employers, unless it receives written consent from

Isaacs or a subpoena or court order.” (Am. Compl. ¶ 21; AR 32, 380-81). The second

settlement, which was entered into in 2008, “discharge[d] all contracts and agreements” relating

to his time at Keck. (Am. Compl. ¶ 21). The settlement agreements included a confidentiality

provision providing in part, in the following or similar language, that “Isaacs agrees not to

disclose the negotiation, terms, or conditions of this Agreement . . . [unless] required by

law . . . .” (AR 34, 384-85, 395). That provision further provided, in the following or similar

language, that “[i]f Isaacs is asked about his claims against [Keck], and only if asked, he may

state only that ‘the matter has been resolved.’” (AR 34, 385, 396).

       Isaacs then enrolled in the American University of the Caribbean Medical School

(“AUCMS”). (Id. ¶ 22). He received a degree from that institution in 2010. (Id.). Between the

loans he obtained for Keck and AUCMS, he received more than $200,000 in federal student aid

to pay for his medical school tuition. (Id.). He took the United States Medical Licensing

Examination, and his score “exceeded that of the average neurosurgeon, his desired specialty.”

(Id.; see also AR 241-46 (Licensing Examination Score Report)).

       After graduating, Isaacs began a surgical program residency at the University of Arizona.

(Id. ¶ 23). By his third day, supervisors described him as “far behind his peers” and lacking

“technical ability.” (Id.). He resigned from the residency after approximately six weeks. (Id.).

       Isaacs then obtained a psychiatric residency position at Dartmouth-Hitchcock Medical

Center in New Hampshire in 2011. (Id. ¶ 24). In his application, he “omitted both his

attendance at [Keck] and his aborted residency at [the University of Arizona].” Isaacs v.

Dartmouth-Hitchcock Med. Ctr., 2014 WL 1572559, at *2 (D.N.H. Apr. 18, 2014) (granting



                                                  3
             Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 4 of 16




summary judgment to defendants). 2

         Relatively early in his tenure at Dartmouth-Hitchcock, Isaacs was placed on probation.

(Am. Compl. ¶ 26). He alleges that “the stress of being placed on probation,” coupled with

“criticism from superiors,” led to “the development of significant health problems,” including a

sleep disorder. (Id. ¶¶ 26-27). The complaint further alleges that the sleep disorder also

stemmed from his 1997 head injury. (Id. ¶ 29).

         In January 2012, a supervisor at Dartmouth-Hitchcock discovered that Isaacs had

previously been a resident at the University of Arizona. (Id. ¶ 30). On March 19, 2012,

Dartmouth-Hitchcock issued a letter to Isaacs stating that he was being terminated for his failure

to disclose his record at Keck and his Arizona residency. (Id. ¶ 31). 3 Isaacs acknowledges that

he never disclosed his record at Keck to Dartmouth-Hitchcock, but contends that he did so

because he believed his prior litigation sealed all documents relating to his attendance there. (Id.

¶ 44).

         The New Hampshire Board of Medicine subsequently revoked Isaacs’s medical license.

It also found that his termination from Dartmouth-Hitchcock was appropriate because he

concealed material information in his residency application. See In re: Jeffrey D. Isaacs, M.D.,

at 8-9 (AR 29-30). The Board of Medicine further reprimanded him for not only failing to

provide any “credible evidence” in support of his position, but also knowingly making a false

statement and failing to disclose a material fact. Id.




         2
         The complaint in this case alleges that Isaacs had disclosed his prior residency before joining Dartmouth-
Hitchcock. (Am. Compl. ¶¶ 24, 30).
         3
           In Count 1, Isaacs alleged that the refusal of DOE’s Office of Civil Rights to investigate the
circumstances of his residency and termination was arbitrary and capricious. Those circumstances are more fully
detailed in the Court’s March 12, 2018 Memorandum and Order dismissing Count 1 on the basis of sovereign
immunity and for failure to state a claim.

                                                         4
             Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 5 of 16




                  2.       The Loan Discharge Applications

         In March 2015, Isaacs submitted two applications to the FSA to discharge his Keck and

AUCMS loans. (Am. Compl. ¶¶ 7, 42-44; AR 1-4, 37-40). Specifically, he sought loan

discharges on the basis of false certification due to disqualifying status. (AR 1-4, 37-40). The

relevant regulation, 34 C.F.R. § 685.215, provides for loan discharges for student borrowers

who, among other things, “because of a physical or mental condition, age, criminal record, or

other reason accepted by the Secretary, would not meet the requirements for employment (in the

student's State of residence when the loan was originated) in the occupation for which the

training program supported by the loan was intended.” The application form that Isaacs

submitted advised that “[t]o qualify for a loan discharge based on false certification due to a

disqualifying status you . . . must have been unable—at the time the school originated or certified

your loan—to meet the legal requirements for employment in your state of residence . . . in the

occupation for which the program of study was intended.” (AR 1, 37).

         Isaacs’s applications asserted two bases for discharge on the basis of false certification

due to disqualifying status: (1) his “mental condition” arising from the lasting effects of his 1997

head injury and (2) his “criminal record” stemming from his expulsion from Keck. (Am. Compl.

¶ 7; AR 1, 37). 4 The complaint alleges that his mental condition predated both loans, and that

both events “potentially rendered him unable to meet the legal requirements for employment as a

physician.” (Am. Compl. ¶ 7). Specifically, he contends that his brain injury prevented him



         4
          While Isaacs’s mental condition was included as a basis for discharge in both applications, his Keck
expulsion was, for obvious reasons, only included as a basis for discharge in the AUCMS application. (See AR 1-4,
37-40).

         Isaacs takes issue with DOE and the Board of Medicine’s “mischaracterization” of his Keck expulsion as a
“criminal record,” because the incident did not result in criminal charges. He contends he has no criminal record of
any kind. (See, e.g., Mot. to Reverse at 2). However, Isaacs himself checked the “criminal record” box on his
AUCMS loan discharge application, despite the availability of an “other (specify)” box. (See AR 37).

                                                         5
             Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 6 of 16




from completing a residency program, and that his expulsion from Keck prevented him from

being able to demonstrate “good moral character,” both of which are required for medical

licensure in most, if not all, states. (AR 325).

         In his loan-discharge applications, Isaacs was asked to cite to a “specific state law or

regulation” that provided “requirements for employment that [he] . . . could not meet.” He cited

“State Medical Board Licensure Requirements,” and attached a copy of N.H. Rev. Stat. § 329.12,

“Qualifications of Licensees.” (AR 1, 20, 37, 55). That statute requires, among other things,

that applicants for licensure as physicians and surgeons in New Hampshire demonstrate that they

have completed at least two years of postgraduate training, more commonly known as residency.

See N.H. Rev. Stat. § 329.12. 5 It further requires applicants to demonstrate that they are of

“good professional character.” See id. 6

         In an attached narrative explanation, Isaacs stated that the New Hampshire statute was

merely an example, and that he was “no longer eligible for licensure as a doctor in any state in

America [because] [a]ll 50 states require a doctor to pass two years of postgraduate training

(‘medical residency’) before obtaining a license to practice medicine.” (AR 7, 41). With respect

to the residency requirement, he stated that he was unable complete a residency due to “medical

difficulties” dating back to his 1997 head injury. (Id.). He attached two reports from doctors

purportedly documenting those medical difficulties. (AR 7-19, 41-54). He further stated that his

disability had been “extensively litigated,” and that the United States District Court for the

District of New Hampshire had found that he had a disability, but that his residency program was


         5
          In his appeal, evidently because he resided in Pennsylvania at the time he obtained the loans, Isaacs cited
the Pennsylvania statutory equivalent, which requires three years of residency if the applicant is a graduate of an
accredited medical school. (See AR 325, citing 49 Pa. Code § 17.1(a)(4)(iii)).
         6
           Again, Isaacs cited the Pennsylvania statutory equivalent in his appeal, which similarly requires
applicants to demonstrate that they are of “good moral character.” (See AR 325, citing 49 Pa. Code §§ 16.12(2),
17.1(a)(5)).

                                                          6
            Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 7 of 16




not obligated to accommodate that disability, “and therefore [he] was terminated [by Dartmouth-

Hitchcock], barring [him] from licensure.” (AR 7, 41). Finally, he stated that he had been

receiving long-term SSDI disability payments since 2012. (Id.).

        With respect to his expulsion from Keck, Isaacs stated that this event would “disqualify

[him] from medical licensure” because all 50 states require a showing of “good character.” (AR

42). He stated that he would not be able to satisfy such a requirement because the Board of

Medicine, which was then “upheld” by the New Hampshire Supreme Court, “determined . . . that

[he was] ineligible for licensure as a physician for alleged stalking conduct that

occurred . . . prior to [his] enrollment at AUC.” (Id.). He further stated that the dismissal itself,

apparently for “stalking,” involved a faculty vote that he “did not possess the ‘essential

characteristics of a physician,’” which would also “disqualify [him] from medical licensure.”

(Id.). He also explained his (apparently mistaken) belief that the Keck settlement agreements

sealed his disciplinary records and “annulled” the expulsion matter, thereby relieving him from

the obligation of disclosing his Keck attendance, and stated that he had attached the settlement

agreements as documentation. (Id.).

        In a letter dated June 3, 2015, the Higher Education Loan Authority for the State of

Missouri (“MOHELA”), the loan servicer for DOE, informed Isaacs that the agency had denied

his discharge requests. (Am. Compl. ¶¶ 8, 17; AR 321-23). The MOHELA letter informed him

that his loans were not eligible for discharge because “[t]he evidence does not show the mental

condition was a bar to employment. License was revoked for making a false statement and

failure to disclose on the license application.” (AR 321). 7

        Isaacs appealed the denial on June 22, 2015. (Am. Compl. ¶¶ 9, 46; AR 324-458). He


        7
          The complaint alleges that the MOHELA denial letter “contained no substantive assessment of [his]
application nor any factual or legal analysis whatsoever.” (Am. Compl. ¶¶ 8, 45).

                                                       7
         Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 8 of 16




used his appeal letter to provide further explanation “regarding the reasons for his mental

condition and the allegations rendering him unable to obtain a medical license,” including the

fact that he had applied to “nearly every hospital in the country for residency training” without

success. (Am. Compl. ¶¶ 9, 46-47; AR 324-330). Among other things, he contended that the

agency, in the course of reviewing his appeal, (1) “must determine the legal ramifications of a

Sealed and Discharged Expulsion from USC Medical School; and (2) “Must Investigate the

Cause of Isaacs’ Frontal Brain Disability.” (AR 325, 327).

       The agency denied his appeal and upheld the denial on March 16, 2016. (Am. Compl. ¶¶

10, 48; AR 467-69). The three-page denial letter framed the “rules/requirements” of the appeal

issue as follows:

       The sole purpose for this type of discharge (false certification-disqualifying
       status) is to provide relief to those student borrowers who had a known physical,
       mental, or legal status or condition at the time of enrollment that would have
       prevented the student from satisfying the requirements for employment in his or
       her field of study. However, it is the responsibility of the applicant to provide
       evidence that, at the time of enrollment, a status existed that, by reason of a State
       regulation, barred his or her employment in the field of study. The conditions are
       as follows:

               (1) Documentation demonstrating a status or condition based on a physical
               or mental condition, age, or criminal record that would bar employment in
               the field of study;

               (2) A copy of a State statute or regulation that provided that the condition
               or status would prevent satisfaction of the requirements of the State in
               which the student resided for performance of the occupation for which the
               program of instruction was designed to prepare the student; and

               (3) Evidence that the condition or status in question existed at the time of
               enrollment.

(AR 467).

       The DOE letter then informed Isaacs that “[a]fter a thorough review of [his] request and

information by all parties involved, the U.S. Department of Education upholds the previous


                                                 8
           Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 9 of 16




decision to deny [his] request for discharge for the following reasons:”

       Your documentation does not conclusively show that you were legally barred from
       getting a medical license at the time that you enrolled in both schools. You have
       not shown that your mental condition is a legal bar to your employment, only that
       it can make things difficult, but not impossible. You have also not shown that your
       criminal record is a legal bar, because the medical license that you did receive in
       2011 (resident training license) was revoked in 2014 on the basis of false statements
       and a failure to disclose on your part, not based on the criminal record itself. The
       medical board documentation suggests that if you had presented the USC situation
       as they determined you should have presented it, you would have been allowed the
       opportunity to present an explanation of the situation, and may or may not have
       been denied licensure. Therefore, the evidence does not show that you were barred
       at the time you enrolled in the schools, only that licensure may have been difficult,
       but not impossible to obtain. Unfortunately your situation does not meet the
       standard for discharge for disqualifying status.

(AR 468).

       The denial letter then stated that in light of his receipt of disability benefits, he “may want

to inquire with [his] loan servicer about applying for a disability discharge.” (Id.). 8

       B.         Procedural Background

       Isaacs filed suit against the Department of Education on June 30, 2017. He filed an

amended complaint on November 7, 2017, asserting two claims against defendant for violations

of the APA: one by OCR (Count 1) and one by FSA (Count 2).

       The complaint alleges that the DOE’s denial of his appeal was arbitrary and capricious

and “not supported by the facts that DOE relied upon.” (Am. Compl. ¶¶ 11, 55, 57). It further

alleges that the decision was inconsistent with OCR’s denial of his request to investigate the

circumstances of his residency at Dartmouth because “[e]ither there was a problem with

Dartmouth’s and the New Hampshire Medical Board’s actions . . . or both entities acted

properly, demonstrating it was indeed legally and otherwise impossible for Dr. Isaacs to obtain a




       8
           Apparently Isaacs never pursued that option.

                                                          9
        Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 10 of 16




license.” (Id.).

        Defendant moved to dismiss Count 1, a claim against OCR for failing to investigate the

circumstances surrounding his termination from Dartmouth-Hitchcock, on the basis of sovereign

immunity and for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). The Court granted

that motion on March 12, 2018.

        The parties have now filed cross-motions to reverse and affirm the agency’s decision on

Count 2, the sole remaining claim, arising from the denial of Isaacs’s appeal of his rejected loan

discharge applications.

II.     Standard of Review

        Judicial review under The Administrative Procedure Act is “narrow” because the court

“affords great deference to agency decision-making.” International Jr. Coll. of Bus. & Tech.,

Inc. v. Duncan, 802 F.3d 99, 106 (1st Cir. 2015) (quoting Associated Fisheries of Maine, Inc. v.

Daley, 127 F.3d 104, 109 (1st Cir. 1997)). An agency’s decision is “presumed to be valid” if it is

“supported by a rational basis.” Puerto Rico Tel. Co. v. Telecommunications Regulatory Bd. of

Puerto Rico, 665 F.3d 309, 319 (1st Cir. 2011). “Even if an inquiring court disagrees with the

agency's conclusions, it ‘cannot substitute its judgment for that of the agency.’” Boston

Redevelopment Auth. v. National Park Serv., 838 F.3d 42, 47 (1st Cir. 2016) (quoting Associated

Fisheries, 127 F.3d at 109). A court may only “hold unlawful and set aside agency action,

findings, and conclusions found to be . . .arbitrary, capricious, an abuse of discretion,” or

otherwise contrary to law. 5 U.S.C. § 706(2)(A)-(D); Associated Fisheries, 127 F.3d at 109.

        In determining whether agency action is arbitrary and capricious under the APA, the

court must examine the evidence relied on by the agency and the reasons given for its decision.

The agency is required to “examine the relevant data and articulate a satisfactory explanation for



                                                 10
        Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 11 of 16




its action including a ‘rational connection between the facts found and the choice made.’” Motor

Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)

(quoting Burlington Truck Lines v. United States, 371 U.S. 156, 168 (1962)); see Citizens

Awareness Network, Inc. v. United States, 391 F.3d 338, 351-52 (1st Cir. 2004). “An agency

action is arbitrary and capricious when the agency ‘relied on improper factors, failed to consider

pertinent aspects of the problem, offered a rationale contradicting the evidence before it, or

reached a conclusion so implausible that it cannot be attributed to a difference of opinion or the

application of agency expertise.’” Boston Redevelopment Auth., 838 F.3d at 47 (quoting

Associated Fisheries, 127 F.3d at 109).

       A court reviewing agency action must judge that action by the reasons given by the

agency; it is not permitted to supply its own reasoned basis not present in the administrative

record. Bowman Transp. Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 285-86 (1974)

(“[W]e may not supply a reasoned basis for the agency’s action that the agency itself has not

given . . . .” (citing Securities & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947)));

Securities & Exch. Comm’n v. Chenery, 318 U.S. 80, 87-88 (1943) (“The grounds upon which an

administrative order must be judged are those upon which the record discloses that its action was

based.”). Furthermore, the agency’s action may only be judged against the information available

to the agency at the time—namely, the materials in the administrative record. Camp v. Pitts, 411

U.S. 138, 142 (1973). The reviewing court may, however “uphold a decision of less than ideal

clarity if the agency’s path may be reasonably discerned.” Bowman Transp., 419 U.S. at 286;

see Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016).

III.   Analysis

       While Isaacs makes a number of objections to DOE’s denial letter, he asserts two primary



                                                 11
             Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 12 of 16




reasons for concluding that the agency’s decision arbitrary and capricious. First, as to his

expulsion from Keck, he contends the agency ignored relevant evidence—specifically, the effect

of his two settlement agreements with Keck. Second, as to the long-term effects of his 1997

head injury, he again contends the agency ignored relevant evidence, including medical

assessments and his receipt of long-term disability benefits. He further contends that the agency

failed to adequately explain the basis for its conclusion that his head injury was not a legal bar to

medical licensure.

         Defendant contends that the agency’s decision had a rational basis and was not arbitrary

or capricious. Specifically, it contends the agency properly affirmed the denial of the loan

discharge application because Isaacs did not show that he was legally barred from obtaining a

medical license at the time he attended each medical school. 9

         As explained more fully below, the Court concludes that the agency’s denial letter,

although perhaps sparse, adequately explained what Isaacs was required to show to obtain a

discharge based on a false certification due to disqualifying status, and how he failed to make

that showing.

         The agency first explained that Issacs needed to “provide evidence that, at the time of

enrollment, a [known] status existed that, by reason of a State regulation, barred his or her

employment in the field of study.” (AR 467). Specifically, he needed to provide “(1)

Documentation demonstrating a status or condition based on a physical or mental condition, age,

or criminal record that would bar employment in the field of study; (2) A copy of a State statute


         9
           The Court notes, at the outset, that while defendant offers a number of apparently meritorious reasons
why the loan discharge applications were properly rejected—including the absence of medical documentation of a
brain injury with long-lasting effects, and the absence of evidence that either medical school was aware of such a
brain injury—the Court is bound by the actual reasons given by the agency in its denial letter, and cannot consider
any additional reasons not provided in that denial. See Bowman Transp, 419 U.S. at 285-86. Even given those
constraints, however, the Court finds the agency’s explanation of its decision, albeit succinct, sufficient to ascertain
a rational basis.

                                                           12
        Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 13 of 16




or regulation that provided that the condition or status would prevent satisfaction of the

requirements of the State . . . for performance of the occupation . . . ; and (3) Evidence that the

condition or status in question existed at the time of enrollment.” (AR 467).

       “After a thorough review of [Isaacs’s] request and information by all parties involved,”

the agency concluded that he failed to make the required showing, and therefore upheld

MOHELA’s denial. (AR 468). Specifically, the agency found that his documentation did not

“conclusively show that [he was] legally barred from getting a medical license at the time that

[he] enrolled in both schools.” (Id.).

       A.        DOE’s Findings Regarding Isaacs’s Keck Expulsion

       With respect to the Keck expulsion, the agency found that Isaacs had not “shown that

[his] criminal record is a legal bar, because the medical license that [he] did receive in 2011

(resident training license) was revoked in 2014 on the basis of false statements and a failure to

disclose . . . , not based on the criminal record itself.” (Id.). The agency noted that it specifically

considered “medical board documentation” that “suggests that if [Isaacs] had presented the USC

situation as they determined [he] should have presented it, [he] would have been allowed the

opportunity to present an explanation of the situation, and may or may not have been denied

licensure.” (Id.). The agency’s statement that it considered “medical board documentation” can

be easily understood to refer to the Final Decision and Order issued by the New Hampshire

Board of Medicine in its adjudicatory/disciplinary proceeding. See In re: Jeffrey D. Isaacs,

M.D., at 8-9 (AR 22-30). In that proceeding, the Board of Medicine reviewed, among other

things, the language of the Keck settlement agreements, and made a number of specific findings,

including:

             •   “[T]hat Dr. Isaacs [was] terminated from the [Dartmouth-Hitchcock]
                 Program [because he] allegedly omitted material facts from his


                                                  13
        Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 14 of 16




               Application for Training License for Residents . . . .”

           •   “A review of . . . [the Keck settlement agreement] indicates that it is only
               the information related to the lawsuit, and the negotiation of the
               Settlement Agreement’s terms and conditions that is confidential, along
               with the monetary settlement amount. There is no provision in [the
               settlement agreement] ‘sealing the disciplinary records.’”

           •   “The question on the application did not require [Isaacs] to divulge
               information regarding the Confidential Settlement Agreement. The
               answer in the license application was, however, required to be correct.
               [Isaacs] could have chosen to say ‘Yes’ which would have likely given him
               an opportunity to explain; or he could have indicated that he contends he
               was wrongfully dismissed.”

           •   “We find this Agreement does not insulate [Isaacs] from having to
               affirmatively disclose his attendance. As such, where we also find the
               evidence submitted supports the conclusion that [Isaacs] knowingly made
               a false statement and further failed to disclose a material fact, the license
               of Dr. Isaacs is REVOKED and he is REPRIMANDED.”

(AR 22, 27-30) (emphasis added).

       The Court can “reasonably discern” from the record that the agency did not ignore

relevant evidence or fail to consider key issues concerning Keck expulsion. It is clear from the

agency’s denial letter that, at the very least, it specifically considered the Board of Medicine’s

findings surrounding the basis for revoking his license and the effect of the Keck settlement

agreements, if not the actual language of the agreements, found elsewhere in the record. (See

also AR 32-35, 380-99). The agency is not required to specifically refer to each document in the

record in its determination, or even address every argument the claimant makes. Rather, it is

required to rely on “[]proper factors,” “consider pertinent aspects of the problem,” “examine the

relevant data,” and then “articulate a satisfactory explanation for its action.” See Boston

Redevelopment Auth, 838 F.3d at 47 (quoting Associated Fisheries of Maine, 127 F.3d at 109);

Motor Vehicle Mfrs. Ass’n., 463 U.S. at 43 (quoting Burlington Truck Lines, 371 U.S. at 168).

The agency did that here. It examined the relevant information, considered all relevant aspects

                                                 14
        Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 15 of 16




of the problem, and reached the very plausible conclusion that Isaacs had not shown that his

Keck expulsion was a legal bar to employment at the time of his enrollment at AUCMS.

       B.      DOE’s Findings Regarding Isaacs’s Head Injury

       With respect to the long-term effects of his 1997 head injury, the agency stated that

Isaacs had “not shown that [his] mental condition is a legal bar to your employment, only that it

can make things difficult, but not impossible.” (AR 468). Isaacs contends the agency ignored

relevant evidence of his disability, including medical assessments and his stated receipt of long-

term disability benefits, and that the bases for its ultimate conclusion were not explained.

       Although the agency’s articulation of its reasons for denying Isaacs’s appeal with respect

to his head injury is somewhat bare, the Court can nonetheless “reasonably discern” from the

record that the agency did not ignore evidence of his claimed disability. The agency specifically

cited the disability benefits Isaacs stated that he receives when it suggested that he “may want to

inquire with [his] loan servicer about applying for a disability discharge.” (Id.). And it can be

inferred from the agency’s statement that Isaacs had “not shown that [his] mental condition is a

legal bar to your employment, only that it can make things difficult, but not impossible,” that the

agency reviewed the medical records he submitted. (Id.). Again, the agency examined the

relevant data—evidence of the purported disability—and reached the very plausible conclusion

that his head injury was not a legal bar to his employment as a physician. Furthermore, it

explained the basis for that conclusion: the evidence only showed that his mental condition

could make employment as a physician difficult, but did not show that it would be impossible.

       In conclusion, DOE’s denial letter, albeit sparse, articulated a satisfactory explanation for

its decision to deny Isaacs’s discharge application on both grounds raised in the appeal. The

agency’s decision that “the evidence does not show that [Isaacs was] barred at the time [he]



                                                 15
        Case 1:17-cv-11221-FDS Document 61 Filed 03/08/19 Page 16 of 16




enrolled in the schools, only that licensure may have been difficult, but not impossible to obtain”

had a rational basis, was supported by the record, and therefore was not arbitrary or capricious.

(See AR 468).

IV.    Conclusion

       For the foregoing reasons, Isaacs’s motion to reverse the agency’s decision is DENIED

and defendant’s motion to affirm the agency’s decision is GRANTED.

So Ordered.



                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: March 8, 2019                                 United States District Judge




                                                16
